Citation Nr: 0205843	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  99-14 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for bipolar 
disorder, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty in the United States Navy 
from June 1983 to December 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claims of 
entitlement to service connection for PTSD and entitlement to 
an increased evaluation in excess of 50 percent for service-
connected bipolar disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal of the claim for 
service connection for PTSD has been obtained.

2.  The objective medical evidence does not establish a 
diagnosis of PTSD which conforms to the criteria of the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).

3.  The veteran's service-connected bipolar disorder is 
manifested by mood swings, prolonged periods of low energy, 
suicidal ideation, tangential and pressured speech, auditory 
hallucinations, occasional neglect of personal hygiene, 
difficulty in adapting to stressful circumstances in a work 
setting and social withdrawal.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is denied.  38 U.S.C.A. § 
1131 (West 1991 and Supp. 2000); 38 C.F.R. § 3.304(f) (2001).

2.  The criteria for a 70 percent rating for service-
connected bipolar disorder have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9432 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  In 
this case, the veteran has been notified of the evidence and 
information needed to substantiate his claim.  In the rating 
decision, statement of the case, and supplemental statements 
of the case associated with the current appeal, the RO 
advised the veteran of what must be demonstrated to establish 
service connection for PTSD.  The veteran has also been 
provided with assistance in developing the claim.  He has had 
VA examinations to determine his present psychiatric 
diagnosis and his current level of impairment due to service-
connected bipolar disorder.  All pertinent current medical 
records have been obtained and associated with the claims 
files, including the findings of several VA psychiatric 
examinations conducted during the period from 1997 to 2001 
which are dispositive of the issue regarding his present 
psychiatric diagnosis.  

The veteran has been made aware of the evidence and 
information needed to substantiate his claims and of the 
availability of VA assistance in acquiring such evidence and 
information.  In view of the development that has been 
completed, there is no reasonable possibility that further 
assistance in attempting to obtain such verifying information 
and evidence or ordering a current examination or medical 
opinion would aid in substantiating his claim. Accordingly, 
no further notice to the appellant or assistance in acquiring 
additional evidence is required by the new statute and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).

(a.)  Entitlement to service connection for PTSD.

The veteran's service medical records show that the veteran 
was psychiatrically normal on entry into active duty in June 
1983.  The records show that his performance as an enlisted 
seaman deteriorated within several months after entering 
service.  According to the records, he had been failing out 
of his training courses for submarine duty and was 
experiencing a decline in his coping abilities and his 
ability to maintain emotional stability and social 
functionality.  The service medical records indicate that he 
appeared to be in a state of mental decompensation.  Several 
treatment notes dated in 1984 and 1985 show that he related 
two incidents in which he was reportedly physically abused by 
his company commanders during boot camp, in which he was 
punched and then choked to the point of losing consciousness 
on one occasion, and then kicked in the back while doing 
pull-ups on the other.  The veteran indicated that he was 
enraged by this mistreatment, obsessed frequently on these 
incidents and desired revenge for himself.  Psychiatric 
treatment reports show that he was determined to be unfit for 
further military service due to a severe malignant 
personality pathology and borderline personality disorder and 
he was discharged from active duty in December 1985.  

Post-service psychiatric treatment reports, dated from 1986 
to 1999, and the veteran's own written statements in support 
of his claim, contain reiterations of the aforementioned 
incidents of physical abuse in service.  The veteran 
described the episodes as being very humiliating for him as 
they occurred in front of approximately 100 of his fellow 
naval trainees.  These accounts are consistent with each 
other with regard to the salient details of the episodes.  
The veteran was described as being obsessed with the 
incidents and ruminated frequently about them.  The veteran's 
tendency to obsess over perceived slights is indicated in a 
December 1987 VA psychiatric examination report.  During this 
examination, the veteran related to the examiner that he was 
previously employed at a retail department store prior to 
entering military service.  He reportedly was fired from his 
job at the store for being late.  However, according to the 
veteran, the dismissal was unfair because he had informed his 
employers that he was taking college classes at the time and 
that his work schedule had to accommodate his classes.  The 
veteran believed that the real reason he was fired was 
because his employers learned that he wrote a letter to the 
department store's corporate headquarters complaining about 
the employment conditions of their store and that the store 
was understaffed.  He stated to the examiner that he felt 
justified in writing the letter.  He reported that as he was 
growing up he had a tendency to keep his thoughts inside of 
him and not express them and that he could not let go of any 
sort of injury or slight that happened to him.  He stated 
that this aspect of his character was part of the reason why 
he wrote the letter: because he felt he had to do something 
about what was happening to him at the store.  According to 
the veteran, this was why he felt so devastated at the 
physical mistreatment he received while serving in the Navy 
and continued to feel such anger and a need for retribution 
against the Navy.   He reported that he obsessed about his 
naval experience because he had aspirations of having a 
successful naval career and of eventually becoming a naval 
officer and he felt disillusioned by his mistreatment 
received with the tacit approval of naval officers.  He felt 
that part of his problem was that he had no way of making the 
situation right or to make it fair or to give him a means of 
retaliation against the Navy.  The veteran's diagnosis at the 
time was adjustment disorder with mixed emotional features 
and narcissistic personality traits.  

The post-service private and VA psychiatric evaluations show 
that notwithstanding the veteran's repeated recitations to 
examiners about his mistreatment during service, he was 
diagnosed as having dysthymia with panic disorder and 
agoraphobia in May 1988 and May 1989; bipolar disorder with 
psychotic features in June 1994;  and mixed bipolar I 
disorder in May 1997.

The veteran is currently diagnosed with bipolar disorder, for 
which he is service-connected and receiving VA compensation.  
His pertinent medical reports show that there is a psychotic 
component to his bipolar disorder and that he displayed 
erratic and inconsistent compliance with the psychotropic 
medication regimen prescribed for treatment of this 
disability.  

With regard to the veteran's claim for service connection for 
PTSD, the medical evidence shows that PTSD was first 
mentioned in his medical history during VA outpatient 
treatment in March 1998, when a VA psychiatrist, Dr. L. B., 
noted that the veteran requested evaluation for PTSD and 
claimed that he was physically abused in service during boot 
camp and was having nightmares and flashbacks relating to 
this abuse.  He was initially diagnosed with possible 
depression/psychosis (not otherwise specified), rule out 
possible malingering versus personality disorder versus 
possible PTSD.  Thereafter, in April 1998, a VA social 
worker, Ms. Z. K., diagnosed the veteran with PTSD and the 
veteran filed the current claim for service connection for 
this disability that same month.  

In response to the veteran's claim for VA compensation for 
PTSD, he was provided with a VA examination in July 1998, in 
which the examiner was specifically instructed to review the 
veteran's medical history and determine which diagnosis, 
bipolar disorder or PTSD, was appropriate for characterizing 
his current psychiatric condition.  The veteran related his 
history of having been verbally abused and then grabbed by 
the neck and choked by his assistant company commander during 
boot camp.  He reported that he felt like a prisoner of war 
during his period of active duty.  The examiner noted a 
history of rage attacks.  His psychiatric symptoms at the 
time included multiple somatic complaints, suicidal ideas, 
anger, rage (including road rage while driving), 
irritability, depression, anxiety and forgetfulness.  The 
veteran also reported that he experienced mood swings in 
which he would feel tired and without energy for most of the 
time, alternating with periods in which he would become 
"hyper" and engage in elevated activity.  Following the 
interview and her review of the veteran's medical history, 
the examining psychiatrist diagnosed him with mixed bipolar 
disorder on Axis I with a borderline personality disorder on 
Axis II.  She expressed her opinion that the veteran's main 
diagnosis was consistent with bipolar disorder.

In November 1998, the veteran presented a written statement 
in support of his claim in which he related being verbally 
and physically abused during boot camp while in service.  He 
cited the diagnostic criteria for PTSD as contained in the 
Diagnostic and Statistical Manual of the American Psychiatric 
Association and maintained that his psychiatric 
symptomatology was consistent with a diagnosis of PTSD based 
on traumatic memories of the abuse he received during active 
duty.  He stated that any stimuli which reminded him of the 
Navy, including naval recruitment advertisements on the 
media, would bring about memories of his being abused in 
service.  (The reports of VA psychiatric examinations dated 
in May 1997 and July 1998 show that the veteran's academic 
and vocational credentials consist of a business college 
degree with naval training as a machinist's mate during 
active duty, and thereafter sporadic work experience until 
1990, when he held his last job at a promotional advertising 
company.  Social Security Administration (SSA) records show 
that, as of 1991, he was unemployed and received SSA 
disability benefits for an affective disorder.)

A March 1999 VA outpatient treatment report shows that the 
veteran was diagnosed by psychiatrist Dr. L. B. with bipolar 
disorder and PTSD by history.

The report of a June 1999 VA psychiatric examination shows 
that the veteran stated that he experienced a traumatic event 
during military service in which he was beaten by an 
assistant commander in front of his peers while in boot camp 
and was made to feel helpless and humiliated.  He also 
reported having nightmares about being choked.  He reported 
having other psychiatric symptoms which included mood swings, 
hypersomnia, fatigue and loss of energy, anxiety, panic 
attacks, rambling speech, suicidal ideation, forgetfulness 
and irritability.  Following the interview he was diagnosed 
with bipolar disorder, mixed.

A July 1999 VA outpatient treatment report shows that 
psychiatrist Dr. L. B. noted that the veteran had a known 
history of bipolar disorder and that he was being treated by 
a social worker Ms. Z. K. for PTSD as a result of a traumatic 
experience in boot camp where he recalled being choked by his 
commander, shoved and pushed and verbally abused in front of 
his fellow trainees.  The veteran reported that he 
experienced nightmares, panic attacks, intrusive thoughts 
about boot camp, depression, anxiety and problems with temper 
and anger control.  The veteran was diagnosed by Dr. L. B. 
with bipolar disorder and PTSD.

VA outpatient counseling records, dated from August 1999 to 
April 2001, show that social worker Ms. Z. K. diagnosed the 
veteran on several occasions with PTSD in addition to his 
diagnosis of bipolar disorder.  Also, in an August 2000 note, 
he was diagnosed with bipolar disorder and PTSD by a VA 
clinical pharmacist.  

The report of a July 2001 VA evaluation for mental disorders 
shows that the veteran's claims file and pertinent medical 
history were reviewed by the examiner.  The veteran reported 
that he experienced mood swings alternating between feeling 
euthymic to feeling extremely depressed and that these 
fluctuations in mood might occur on a daily basis.  He had 
hypersomnia in which he would sleep for up to 16 hours per 
day.  His thoughts during the interview were tangential and 
he had difficulty staying focused on tasks during the 
interview.  He reported having visual hallucinations in his 
history.  The veteran was diagnosed with mixed bipolar 
disorder and a borderline personality disorder.

The veteran contends that he currently suffers from PTSD as a 
direct result of a physical and verbal abuse received at the 
hands of his instructors during boot camp in his period 
active service, in which he was choked in one incident and 
kicked in the back in another.  Service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(a) (2001). 

Service connection for PTSD now requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

With regard to the claimed stressor involving allegations of 
personal assault, VA recognizes that veterans claiming 
service connection for disability due to an in-service 
personal assault face unique problems documenting their 
claims.  Personal assault is an event of human design that 
threatens or inflicts harm.  These incidents are often 
violent and may lead to the development of PTSD secondary to 
personal assault.  VA ADJUDICATION PROCEDURE MANUAL M21-1, 
Part III, 5.14 (April 30, 1999) (hereinafter M21-1).  Because 
assault is an extremely personal and sensitive issue, many 
incidents of personal assault are not officially reported, 
and victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.  Therefore, alternative evidence must be 
sought.  The M21-1 includes a sample letter to be sent to the 
veteran, asking her to provide detail as to any treatment she 
had received, any family or friends she had communicated with 
concerning this claimed personal assault, and any law 
enforcement or medical records pertaining to the alleged 
assault.  M21-1, Part III, 5.14 (April 30, 1999).  See also 
YR v. West, 11 Vet. App. 393 (1998) (5.14 is a substantive 
rule and the equivalent of a VA regulation).

With respect to claims involving personal assault, all 
available evidence must be carefully evaluated.  If the 
military records do not document that a personal assault 
occurred, alternative evidence might still establish an in-
service stressful incident.  

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f) (2000); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993). 

In this case, there is no objective evidence that the veteran 
"engaged in combat with the enemy."  See VAOPGCPREC 12-99.  
The veteran's service personnel records do not indicate 
references to combat.  Moreover, the veteran does not allege 
that the claimed in-service stressful event of a personal 
assault was related to combat with the enemy in service.  For 
these reasons, the Board concludes that the veteran did not 
engage in combat with the enemy and that the reported 
stressor is not claimed to be related to combat.  Because the 
veteran did not engage in combat with the enemy, his lay 
testimony alone is not enough to establish the occurrence of 
the alleged stressor of a personal assault.  Therefore, the 
Board must review the entire evidence of record to determine 
if these establish that the assault incident which is 
associated with his PTSD diagnosis had, in fact, really 
occurred.  

In this regard, we note that additional revisions to the 
regulations contained in 38 C.F.R. § 3.304(f) which are 
specifically relevant to PTSD claims based on personal 
assault went into effect on March 7, 2002. The pertinent 
revisions to 38 C.F.R. § 3.304(f) read as follows:

Sec. 3.304  Direct service connection; wartime and peacetime.

(f) Post-traumatic stress disorder.  Service connection 
for post-traumatic stress disorder requires medical 
evidence diagnosing the condition in accordance with 
Sec. 4.125(a) of this chapter; a link, established by 
medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. Although 
service connection may be established based on other 
in-service stressors, the following provisions apply 
for specified in-service stressors as set forth below:

(1) If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with 
the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

(2) If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is related to that 
prisoner-of-war experience, in the absence of clear and 
convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

(3) If a post-traumatic stress disorder claim is based 
on in-service personal assault, evidence from sources 
other than the veteran's service records may 
corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are 
not limited to: records from law enforcement 
authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another 
military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior 
changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal 
assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this 
type of evidence or advise VA of potential sources of 
such evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates 
that a personal assault occurred.

67 Fed. Reg. 10,330 (March 7, 2002).

In synthesis, the pertinent changes to the regulation address 
the type of evidence that may be relevant in corroborating a 
veteran's statement regarding the occurrence of a stressor in 
claims for service connection of PTSD resulting from personal 
assault.  The amendment provides that evidence other than the 
veteran's service records may corroborate the occurrence of 
the stressor; and requires that VA not deny PTSD claims based 
on personal assault without first advising claimants that 
evidence from sources other than the veteran's service 
records may help prove the stressor occurred. 

Although the aforementioned regulatory revisions require the 
Board to consider evidence other than service records to 
verify stressors based on personal assault, the service 
records and other evidence of record are, in fact, sufficient 
in themselves to establish that the veteran's alleged 
incidents of personal assault (in which he was reportedly 
choked and kicked during boot camp) occurred during his 
period of active duty.  The veteran's accounts of being 
assaulted in service have been corroborated by the objective 
service medical evidence in which these reported incidents 
are mentioned on several occasions during the period from 
1984 to 1985.  Furthermore, the veteran's account during 
service of the assault incidents does not deviate 
significantly in detail from the many accounts of the 
incidents which appear on the record in the years following 
his discharge from service.  The Board finds the consistency 
of his story with respect to its details over the many times 
in which it has been reported and the fact that it was 
documented several times in his service medical records to be 
very probative towards establishing his credibility as a 
historian and the veracity of his statements.  The Board 
therefore concedes that the incidents of physical abuse which 
the veteran reported had actually occurred in service.

Given that the incidents of physical abuse upon which the 
veteran's diagnoses of PTSD by made Dr. L. B. and Ms. Z. K. 
are predicated are conceded to be true events, the Board must 
now address the question of whether the veteran has a 
diagnosis of PTSD which conforms to the criteria of DSM-IV.  
The facts of the case show that there is considerable 
ambiguity with regard to his current Axis I psychiatric 
diagnosis.  However, his own self-diagnosis of PTSD which he 
submitted in November 1998 does not have any probative value 
towards resolving this issue because of his lack of medical 
training and expertise in psychiatry.  (See Layno v. Brown, 6 
Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).)  In March 1998, psychiatrist Dr. L. B. made an 
outpatient treatment note in which he presented an 
inconclusive diagnosis of rule out PTSD among several other 
possible psychiatric diagnoses.  A diagnosis of PTSD was 
later presented in April 1998; however, this was made by 
social worker Ms. Z. K. whose professional credentials are 
non-medical and whose diagnosis is therefore less probative 
towards establishing the veteran's appropriate Axis I 
diagnosis than would a diagnosis made by a more qualified and 
accredited medical specialist, such as a clinical 
psychologist or a psychiatrist.  In any case, these 
relatively weak diagnoses are offset and rebutted by the 
findings of the VA psychiatric examination of July 1998, 
which was conducted with the specific purpose of determining 
whether or not the veteran had PTSD based on a review of his 
claims file and medical history.  The July 1998 VA 
examination's conclusion was that his appropriate Axis I 
diagnosis under DSM-IV was only bipolar disorder. 

Notwithstanding the definitive July 1998 diagnosis, in 
another outpatient treatment report dated in March 1999, 
psychiatrist Dr. L. B. again diagnosed the veteran with 
bipolar disorder and PTSD but with the ambiguous qualifier 
"by history" added to the PTSD diagnosis.  A less uncertain 
diagnosis of bipolar disorder and PTSD was presented by Dr. 
L. B. in a subsequent July 1999 outpatient treatment report.  
However, a full VA psychiatric examination conducted in June 
1999 shows a diagnosis of only bipolar disorder, mixed, even 
though the examiner considered the veteran's account of his 
stressor of physical abuse in service.  The Board finds that 
the dedicated June 1999 psychiatric examination to be 
possessed of greater probative weight than the rather 
ambiguous diagnoses of PTSD presented by Dr. L. B. and Ms. Z. 
K. in the outpatient notes of March and July 1999.

The Board also takes note that the diagnoses of PTSD made by 
Dr. L. B. were not made with the benefit of a full review of 
the veteran's pertinent psychiatric history, and that they 
were made in less formal settings and under more cursory 
conditions than would a dedicated VA psychiatric evaluation 
for compensation purposes.  Therefore, notwithstanding Dr. L. 
B.'s credentials as a psychiatrist, the Board finds that his 
diagnostic conclusions are outweighed by those which are 
presented in the formal VA examinations of record.

While the Board takes into account that even after the 
aforementioned psychiatric examination of June 1999, social 
worker Ms. Z. K. continued to diagnose the veteran with PTSD 
in her counseling notes for the period from August 1999 to 
April 2001, and a VA clinical pharmacist also presented a 
diagnosis of PTSD in August 2000, the probative value of 
these diagnoses are substantially outweighed by the report of 
a July 2001 VA examination for mental disorders, which again 
shows only a diagnosis of mixed bipolar disorder after a 
review of the veteran's pertinent medical history.  
Additionally, the Board also finds that the professional 
credentials of the psychiatric examiner who conducted the 
July 2001 examination outweighs those of the social worker 
and pharmacist for purposes of assigning greater probative 
value to the July 2001 bipolar disorder diagnosis.  Lastly, 
the Board notes that the SSA regards the cause of the 
veteran's disabled status to be due to an affective disorder 
and has not mentioned PTSD in its assessment of his 
psychiatric condition.



In view of the aforementioned evidence, the Board concludes 
that the veteran does not have a current diagnosis of PTSD 
that conforms to the criteria of DSM-IV for purposes of 
establishing entitlement to service connection for this 
psychiatric disability.  His appeal must therefore be denied.  
Because the evidence in this case is not approximately 
balanced with regard to the merits of this claim, the 
benefit-of-the-doubt doctrine does not apply.  38 C.F.R. § 
3.102 (2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


(b.)  Entitlement to an increased evaluation for bipolar 
disorder, currently rated as 50 percent disabling.

In a May 1991 RO decision, the veteran was granted service 
connection and a 30 percent rating for bipolar disorder as 
being directly related to service.  The rating implemented a 
December 1990 Board decision which determined that the 
psychiatric symptoms which the veteran experienced in service 
were related to a post-service diagnosis of bipolar disorder.  
A December 1997 rating decision assigned a 50 percent rating 
for bipolar disorder.  In April 1998, the veteran reopened 
his claim for a rating increase for this disability and the 
current appeal stems from a July 1998 rating decision which 
denied his claim.

In addition to bipolar disorder, the veteran is also service-
connected for residuals of a right clavicle fracture 
affecting his major upper extremity (currently rated as 20 
percent disabling), hypertension (currently rated a 10 
percent disabling), and hiatal hernia (currently rated a 
noncompensable).

The current appeal does not stem from a decision which 
granted the original award of service connection for bipolar 
disorder, such that consideration must be given regarding 
whether the case warrants the assignment of separate staged 
ratings for his service-connected psychiatric disability for 
separate periods of time, from the effective date of the 
original grant to the present time, based on the facts found.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The United 
States Court of Appeals for Veterans Claims has held in the 
case of Francisco v. Brown, 7 Vet. App. 55 (1994), that where 
the veteran's entitlement to compensation for a particular 
disability has already been established, and an increased 
disability rating is at issue, the Board need only concern 
itself with evidence showing the present level of impairment 
caused by the disability at issue.  Therefore, the review of 
the medical evidence will be limited.

In May 1997, the veteran underwent a VA psychiatric 
evaluation to assess his bipolar disorder.  He presented 
subjective complaints of auditory hallucinations which he 
described as a wheezing noise but with no specific 
verbalizations.  He also reported that he disliked being near 
other people.  He experienced occasional panic attacks and 
also episodes in which he felt "super human" and felt he 
could run people off the road.  He also reported that he 
slept more than eight hours per day but that his appetite was 
normal.  He reported that he had been suicidal on several 
occasions and had made two prior suicide attempts during his 
period of active service.  He was on a psychotropic 
medication regimen.  On mental status examination, he was 
oriented on all spheres and was well-groomed.  He was 
cooperative, polite, answered questions readily and did not 
present resistance to the examiner.  His motor activity 
appeared normal.  He was alert and displayed eye contact.  
His speech was pressured and his memory appeared to be 
delayed.  His intellectual functioning was average.  His mood 
on examination appeared euthymic and hypomanic.  His affect 
was broad and he reported suicidal ideation for the present 
but denied having any past or present homicidal ideation.  He 
reported having a history of visual hallucinations and 
continued to experience auditory hallucinations.  He appeared 
grandiose at times during the interview.  His impulse control 
was contained and his insight and judgment was fair.  He was 
deemed to be competent to handle funds.  The diagnosis was 
bipolar I disorder, mixed.  

SSA records show that on evaluation in December 1997, the 
veteran was clean at the time of the interview but reported 
that while he was able to bathe himself, he only took showers 
about every three days and did not regularly maintain his 
personal hygiene.  He stated that he went for days without 
brushing his teeth and that he neglected his grooming and 
shaving because "I just don't seem to care."  He reported 
that he avoided crowds and did not go shopping very often.  
He stated that most of the time he had low energy and loss of 
desire to engage in any activities during the hours of the 
day in which he was awake.  An SSA examiner remarked that the 
veteran talked incessantly and appeared "spacey" and was 
unable to link his thoughts.  His speech was disjointed and 
very loud.   

VA outpatient counseling records dated in March and April 
1998 show that the veteran admitted to poor compliance with 
his medications and of having auditory hallucinations of a 
whooshing noise.  He was alert and oriented on all spheres 
and  displayed good eye contact.  His speech was coherent, 
relevant and pressured and his thoughts were goal-directed.  
His mood and affect was anxious.  He was casually dressed.  
He reported that he sometimes went for up to five days 
without bathing.  His pertinent diagnosis was manic-
depressive psychosis.

The report of a VA examination in July 1998 shows that the 
veteran was unemployed as of 1990 and that his income was 
from SSA disability benefits and VA compensation.  He was 
married and lived with his wife and one son.  His wife was 
employed as a schoolteacher.  His subjective psychiatric 
symptoms included multiple somatic complaints, suicidal 
ideation, anger and rage, road rage, depression, anxiety and 
forgetfulness.  He reported that he had loss of energy and 
always felt tired.  He admitted to having difficulty 
initiating sleep, but when he slept he would sleep for up to 
18 hours and then spend his waking hours sitting on his couch 
watching television.  He also overate.  He reported having 
nightmares once or twice per month in which he had a knife 
and hit other people.  He believed that he would have panic 
attacks in his sleep as he sometimes woke up from sleep 
sweating.  He described having mood swings in which he would 
become "hyper" and throw fits, scream, and drive a car at 
high speeds down small roads.  (The veteran held a valid 
driver's license.)  He would also purchase items that he did 
not need.  During his low moods he felt depressed and desired 
only to sleep.  




On mental status examination, the veteran reportedly drove 
himself to the office and was punctual for the appointed 
evaluation.  He was unshaven but appeared clean and casually 
dressed.  His behavior was cooperative on the interview but 
his speech appeared pressured, rambling and tangential.  His 
thoughts were loosely organized.  He admitted to a history of 
suicidal ideation on and off for a period of many years but 
the welfare of his wife and son kept himself from acting out 
on his ideation.  He had no current plan to hurt himself or 
others.  He described his auditory hallucination as sounding 
like the noise one heard when placing his ear against a 
seashell.  He reported having ideas of reference and paranoid 
thoughts such as that the CIA was following him.  His affect 
was full and his mood was expansive.  His cognitive functions 
show that he was alert and oriented on all spheres.  He was 
easily distracted and kept on switching the focus of his 
attention but was able to be redirected.  His concentration 
was fair to good.  He was deemed competent to handle VA 
funds.  The diagnoses were bipolar disorder, mixed, on Axis 
I, with a borderline personality disorder.  His Global 
Assessment of Functioning (GAF) score was 48 at the time of 
the examination and 50 in the past year.

The report of a June 1999 VA examination shows that the 
veteran's daily activities consisted of sleeping for 16 hours 
per day and then watching television for six hours while 
lying on his couch.  He indicated that he would overeat and 
that he had no energy and was unable to complete any 
household tasks or projects that he initiated.  Otherwise, he 
was able to take care of his own activities of daily living.  
His reported symptoms were shakiness, rambling speech, 
anxiety, panic attacks, diaphoresis, suicidal ideation, 
irritability and forgetfulness.  He had mood swings and 
during his depressed mood he would be enervated but when he 
was in an elevated mood he would talk incessantly in a 
rambling manner, yell at his wife and son and engage in 
indiscriminate spending.  This elevated mood would last for 
up to five days to a week.  Thereafter, he would become 
depressed, guilty, suicidal and have thoughts about death and 
about hurting others, though he admitted that he really did 
not want to hurt anyone.  He denied engaging in domestic 
violence  with his family.  


Mental status examination revealed that the veteran was 
brought to the examination by his father and was early for 
the appointment.  He appeared well-groomed and was casually 
dressed in clean clothes appropriate for the weather.  No 
psychomotor abnormalities were noted.  His behavior was 
cooperative.  His speech was pressured and rambling.  His 
thoughts were tangential and loosely organized.  He admitted 
to occasional suicidal ideation which was deterred by 
thoughts about the welfare of his family.  He reported having 
active auditory hallucinations and ideas of reference.  His 
affect was full and his mood was expansive.  Cognitively, he 
was alert and oriented on all spheres.  His concentration was 
fair.  He was deemed competent to handle VA funds.  The 
diagnoses were bipolar disorder, mixed, on Axis I, with a 
borderline personality disorder.  His current GAF score was 
46, with a score of 48 for the past year.

VA outpatient treatment reports dated from 1998 to 2001 show 
that the veteran received psychiatric counseling and therapy 
for diagnoses which included bipolar disorder.  His 
complaints included auditory hallucinations, suicidal 
ideation, low energy, social avoidance, episodes of rage, 
anxiety, sleep disturbances (including nightmares and 
diaphoresis), depression, low self-esteem, problems with 
authority figures and panic attacks.  He also reported that 
he did not fully comply with his psychiatric medication 
regimen but took his medications erratically and on and off.  
He stated that he spent most of his day sleeping and that he 
sometimes neglected his personal hygiene and would go for 
days without bathing or shaving.  He was always oriented on 
all spheres during his counseling sessions.  

The report of a July 2001 VA psychiatric evaluation shows 
that the veteran reported psychiatric symptoms which included 
difficulties socializing with other people.  He reported that 
when demands such as work-related demands were placed upon 
him he would become nervous and irritable and would developed 
anxiety.  He reported having daily mood swings which ranged 
from euthymia to extreme depression and sometimes agitation.  
He described having nightmares and morbid dreams once or 
twice per week, daily feelings of anxiety and panic attacks 
which occurred one to two times per week.  He spent much of 
his day watching TV or reading and did not participate much 
in the upkeep of his house.  However, he reported that he 
enjoyed going to do research at his public library, where he 
studied books which included research into his own 
psychiatric problems.  The examiner noted that the veteran 
had been noncompliant with his psychiatric medication on 
several occasions.

The veteran appeared for the examination by himself and 
presented himself as casually dressed and well-groomed, and 
with good eye contact.  His speech was rapid, pressured and 
tangential and his behavior was restless.  The veteran 
expressed paranoid and tangential thoughts and of having 
occasional but recent visual hallucinations.   He was 
diagnosed with bipolar disorder, mixed, with a GAF score of 
49.  He was deemed to have been able to handle his own funds.   
In his commentary, the examiner remarked that the veteran was 
dealing with significant occupational and social impairment 
due to bipolar disorder and that his situation was not helped 
by the fact that he was noncompliant with his medications and 
regular counseling appointments.  Though the examiner 
believed that the veteran would be able to work well in a job 
which had little stress where he would be able to have his 
own office where he could work by himself away from others, 
the examiner was of the opinion that until the veteran was 
compliant with his counseling appointments and medication his 
current symptomatology would remain constant and perhaps even 
worsen, thereby limiting his ability to perform any kind of 
work. 

The veteran claims that he is entitled to an increased rating 
in excess of 50 percent for his service-connected bipolar 
disorder.  With regard to increased rating claims, disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2001).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon lack of 
usefulness of the part or system affected, especially in 
self-support.  38 C.F.R. § 4.10 (2001).

The applicable rating schedule for evaluating bipolar 
disorder (currently rated as 50 percent disabling) is 
contained in 38 C.F.R. § 4.130, Diagnostic Code 9432 (2001).  
The schedule provides the following rating criteria: 

A 50 percent evaluation is warranted where there is 
evidence of occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent evaluation is warranted where there is 
objective evidence demonstrating occupational and 
social impairment with deficiencies in most areas, 
such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which 
interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; 
near continuous panic or depression affecting the 
ability to function independently, appropriately, 
or effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation, neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-
like setting); inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted where there is 
total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time and 
place, memory loss for names of close relatives, 
own occupation, or own name.  

38 C.F.R. § 4.130, Diagnostic Code 9432.

The objective evidence shows that the veteran's psychiatric 
symptoms relating to his bipolar disorder consists of mood 
swings, in which he would alternate from being what seemed to 
be his primary state of enervation, with little activity and 
loss of self-motivation, to being in occasional manic states 
of unfocused activity and emotional lability.  The veteran is 
socially withdrawn and he appears unable to concentrate on 
tasks and focus his thoughts into a coherent structure, as 
evidenced by his consistent tendency to speak in a rambling 
and tangential manner during his psychiatric interviews.  He 
has a long history of suicidal ideation, though with no 
intent to carry out the final suicidal act, and auditory 
hallucinations characterized as being a recurring whooshing 
noise.  His GAF scores from the time of his reopened claim 
range between 40 and 50, indicating serious symptoms (e.g., 
suicidal ideation) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Significantly, notwithstanding his clean and 
well-groomed appearance during examinations, the veteran has 
reported on several occasions that he has trouble maintaining 
his own personal hygiene because of his low energy and 
general apathy towards his appearance due to his psychiatric 
illness.  The Board finds his statements in this regard to be 
credible.  The VA examiner's commentary in the July 2001 
examination report indicated that the veteran might be able 
to hold a job if the conditions were such that he was 
secluded and exposed to very little stress, but realistically 
this statement is tantamount to saying that the veteran has 
difficulty in adapting to stressful circumstances in a work 
or a work-like setting.  Overall, the disability picture 
presented by these symptoms is more congruent with the 
criteria for a 70 percent evaluation for bipolar disorder 
under Diagnostic Code 9432 of the rating schedule.  



However, applying the facts of the case to the aforementioned 
criteria, the Board concludes that the assignment of a 100 
percent rating is not warranted.  The evidence shows that the 
veteran is consistently oriented on all spheres and was able 
to cooperate, communicate and maintain eye-contact with the 
psychiatric examiners during his evaluation interviews and 
was not a threat to the safety and well-being of himself or 
others despite his suicidal ideation.  While he does have an 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), this in 
itself does not indicate total social and occupational 
impairment as recognized by the rating schedule.  We note 
that despite his current social and industrial impairment due 
to bipolar disorder, he held a valid driver's license and was 
demonstrably able on at least one occasion to drive himself 
to his VA medical appointments and appear punctually for his 
examinations.  He also admitted that he enjoyed going the 
public library to conduct research activities.  His current 
GAF scores, while showing serious psychiatric symptoms, do 
not show total social and occupational impairment.  The 
overall disability picture does not more closely approximate 
the criteria for a total rating under the schedular 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9432, such 
that assignment of a rating higher than 70 percent would be 
warranted.  (38 C.F.R. § 4.7)  

Lastly, the Board finds that the objective medical evidence 
does not show that the veteran's bipolar disorder is 
productive of an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  In this regard, the Board notes that the veteran 
is service-connected for compensable disabilities of his 
musculoskeletal system which affect his major upper 
extremity, as well as hypertension, and that he also suffers 
from other disabilities, separate and apart from his bipolar 
disorder, which contribute in their own way towards adversely 
affecting his overall health and his 



ability to work.  Therefore, the Board is not required to 
discuss the possible application of an extraschedular rating 
for bipolar disorder under the provisions of 38 C.F.R. § 
3.321(b)(1) (2001).  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995)


ORDER

Service connection for PTSD is denied.

An increased evaluation, to 70 percent, for bipolar disorder 
is granted, subject to the applicable laws and regulations 
which govern the award of VA benefits.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

